The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2015

                                    No. 04-15-00295-CR

                                     Gary Lee AVANT,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR5555
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
        Pursuant to this court’s order, the trial court has appointed new counsel to represent
appellant. We reinstate the appeal on the docket of this court. We order appellant’s brief due
January 21, 2016.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court